PER CURIAM.
In this appeal, the defendant, Robert Tynes, raises three challenges to the sentence imposed upon his conviction for robbery with a firearm. The first two issues have merit. Therefore, we strike the $2.00 discretionary cost, pursuant to section 943.25, Florida Statutes (1995). See Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995) (en banc). We also remand for entry of the restitution judgment that was orally pronounced but never entered.
The defendant also contends, for the first time on appeal, that the trial court improperly imposed a three-year minimum mandatory prison term in violation of the plea agreement. This issue is not cognizable on direct appeal because the defendant neither objected below nor moved to withdraw his plea. See Hoskins v. State, 636 So.2d 788 (Fla. 1st DCA 1994).
Affirmed in part, reversed in part and remanded with instructions.
CAMPBELL, A.C.J., and SCHOONOVER and FULMER, JJ., concur.